Citation Nr: 1502295	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-40 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

3.  Entitlement to a rating in excess of 20 percent for a low back disability.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

6.  Entitlement to a compensable rating for bilateral hearing loss.  

7.  Entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from various rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In November 2012, a Board hearing was held before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Regarding the claim for an increase for a right ankle disability, the Veteran most recently received a VA examination to assess the current severity of this disability in March 2012.  Subsequently, at the November 2012 Board hearing, he reported that the right ankle disability had worsened since that time, indicating that he could not currently move his right foot up and down.  Given the assertion of worsening and given that it has been more than two years since the last VA examination, on remand the Veteran should be afforded a new VA orthopedic examination to assess the current severity of his right ankle disability.

Similarly, regarding the claim for increase for a low back disability, the Veteran most recently received a VA examination to assess the current severity of this disability in September 2010.  Subsequently, at the November 2012 Board hearing, the Veteran appeared to report that the low back had worsened since that time.  Thus, given the apparent assertion of worsening and the significant time since the last VA examination (i.e. more than 4 years), on remand the Veteran should be afforded a new VA examination to assess the current severity of his low back disability.    

Additionally, the Veteran has also asserted that his bilateral knee disability and bilateral hearing loss disability have worsened since his most recent VA examinations September 2010 and in July 2011, respectively.  On remand, the Veteran should be afforded new VA examinations to assess the current severity of his bilateral knee disability and bilateral hearing loss.

Regarding the Veteran's claim for service connection for right hand disability, the Veteran was afforded a VA examination in August 2009.  At this examination, the examiner noted that he had reviewed the claims file, including an October 1986 service treatment record showing injuries to the third, fourth, and fifth fingers of the right hand.  The examiner also noted that the Veteran reported that within the past 1 to 2 years, he had developed trigger finger in the middle finger of the right hand and pain in the fourth finger.  After examination, the examiner diagnosed the Veteran with right third finger "trigger finger" and no objective evidence of a right fourth finger condition.  The examiner then found that it was less likely than not that the Veteran's current trigger finger was a result of his injury that he sustained in 1986 during active military service, as it would be extremely uncommon for trigger finger to be the result of an injury that occurred nearly 25 years previously.  The examiner felt that had there been a relationship between the current trigger finger and the injury in service, the Veteran would have exhibited post-service symptoms at an earlier point.

In his subsequent September 2010 Form 9, the Veteran indicated that there had been a misunderstanding on the part of VA concerning his claim for a right hand disability.  He indicated that while he did receive some routine treatment (for right finger problems) in approximately August 2009, this treatment had nothing to do with his claim for service connection for a right hand disability, which he noted was first reported during service in 1979.  Additionally, at his November 2012 hearing, the Veteran specifically testified that he had been seen for right hand problems on multiple occasions during service, including in 1986; that his hand had bothered him on and off since injuring it during service; and that he had been told that he had arthritis in the first knuckle of his fingers and on the back side of the thumb.

An August 1979 service treatment record reflects that the Veteran was seen for a ganglion cyst of the right wrist, which was noted to be asymptomatic at that time.  The record also indicates that the only treatment provided was aspiration.  Additionally, more recent VA treatment records indicate that the Veteran has been noted to have a past history of carpal tunnel syndrome, with findings of right hand weakness, including in May 2010, and June 2010, with June 2010  EMG testing showing evidence of bilateral carpal tunnel syndrome, moderate in degree, right slightly more affected than the left.  Given that the August 2009 VA examiner, in formulating his medical opinion, did not appear to consider that the Veteran did experience the right wrist ganglion cyst problem in 1979 and given that the examiner also did not appear to consider whether the Veteran maybe suffering from additional hand pathology other than trigger finger, including pathology due to carpal tunnel syndrome, the Board finds that a new VA right hand examination is necessary prior to final adjudication of this claim. 

Additionally, the Veteran's claim for a TDIU is inextricably intertwined with the other claims on appeal and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   Also, while a March 2012 VA medical opinion did indicate that the Veteran's arthritic problems, back strain, pain in the knees and ankle disability would likely not limit his ability to perform sedentary employment, the opinion did not explicitly consider all of his service-connected disabilities, including left thumb and index finger disability, right hip bursitis and left little finger disability, as these latter disabilities were not found subject to service connection until a later August 2012 rating decision.  Consequently, on remand, the VA orthopedic examiner should also assess the impact of all of the Veteran's service-connected disabilities on his ability to engage in substantially gainful employment.  See 38 C.F.R. §§ 3.340, 4.15 (2014).  In so doing, the examiner should include consideration of the Veteran's non-orthopedic service-connected disabilities, bilateral hearing loss and tinnitus.  

Prior to affording the Veteran the VA examinations, the AOJ should obtain records of VA treatment or evaluation for bilateral ankle, low back, bilateral knee, right hand/wrist, left hand/thumb/finger, right hip, bilateral hearing loss and tinnitus disabilities dated since April 2014.  Also, as the record shows that the Veteran worked in the Federal Prison System from 1987 until 2009 and he has reported that he at least had an initial physical before he started this job, the AOJ should attempt to obtain any available medical records from this source.  Additionally, as the Veteran reported during the Board hearing that he had suffered falls while working at the prison and received workmen's compensation as a result, the AOJ should also attempt to obtain any medical documentation associated with these workmen's compensation claims.   





Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment or evaluation for bilateral ankle, low back, bilateral knee, right hand/wrist, left hand/thumb/finger, right hip, bilateral hearing loss and tinnitus disabilities dated since April 2014 and prior to January 2001 (if any) from VAMC in Anderson and Dorn South Carolina.

2.  With appropriate information and authorization from the Veteran, obtain any available records of medical treatment or evaluation the Veteran received while working in the Federal Prison system from 1987 to 2009.  

3.  With appropriate information and authorization from the Veteran, obtain any medical documentation associated with the workmen's compensation claims filed by the Veteran in relation to his work in the Federal Prison system from 1987 to 2009.   

4.  Arrange for a VA audiological evaluation to determine the current severity of the Veteran's bilateral hearing loss.  The Veteran's claims folder must be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The audiologist should specifically comment on the effect of the Veteran's hearing loss and tinnitus on his employability.     

5.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's low back, bilateral knee and right ankle disabilities, along with an assessment of the likely etiology of any current right hand disability and of the Veteran's employability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests (including range of motion studies) should be performed.  The examiner should specifically note whether the Veteran has any functional loss due to pain, weakness, fatigue and/or incoordination, including on repetitive use.  

Regarding the likely etiology of any current hand disability, the examiner should specifically review the claims file.  This review should include the service treatment records, including records pertaining to the right hand/wrist from August 1979 and October 1986, along with the Veteran's March 1987 physical examination.  The examiner should also review any post-service medical records pertaining to the right hand, including treatment and evaluation for right trigger finger in July and August 2009; the August 2009 VA examination report; records of evaluation for right hand weakness and carpal tunnel syndrome from May and June 2010, including the June 2010 results of EMG testing, and any other post-service medical records deemed pertinent.  Additionally, the examiner should review any other information in the claim file deemed pertinent. 

The examiner should assign a diagnosis for each discrete right hand/wrist disability found.  For each right hand/wrist disability diagnosed, the examiner should provide an opinion as to whether such disability is at least as likely as not (i.e., a 50% chance or greater) related to the Veteran's military service, including the right hand/wrist pathology noted in August 1979 and October 1986.  The examiner should specifically explain the reasons for each opinion given.

Additionally, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities (i.e., low back disability, bilateral knee disability, bilateral ankle disability, left thumb and index finger disability, right hip bursitis, left little finger disability, hearing loss and tinnitus, by themselves or in combination, are sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment, without regard to his advancing age and disabilities that are not service connected.      

The examiner must take into account the Veteran's prior work history, level of education, and skills training in determining whether he would be able to engage in more than marginal employment within the restrictions imposed by his service-connected disabilities.  Additionally, the examiner can review the most recent VA audiological evaluation to gauge the level of impairment from the Veteran's service-connected hearing loss and tinnitus.  

A complete explanation must be provided in support of the opinion provided. 

6.  Review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination reports do not adequately respond to the above remand directives, return them to the appropriate examiner for corrective action.

7.  After the above development is completed, along with any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








[CONTINUED TO NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. FINN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




